Citation Nr: 0822119	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 4, 
2002, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in July 2005.  In 
that decision, the Board denied the benefit currently sought 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in January 2007, the Court granted a joint motion 
of the parties  and remanded this matter to the Board for 
compliance with the instructions in the joint motion.

In July 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2005, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

The Board notes that the veteran submitted additional records 
subsequent to the February 2008 supplemental statement of the 
case, and he did not include a waiver of consideration of 
that evidence by the originating agency.  However, the Board 
has reviewed the records, consisting of several articles, and 
U.S. Army after action reports, all of which pertain to the 
veteran's military service, and finds that the additional 
evidence is not pertinent to the issue of entitlement to an 
earlier effective date for a 100 percent rating for PTSD.  A 
remand for initial consideration of the evidence by the 
originating agency is therefore not necessary.


FINDING OF FACT

January 4, 2002, is the earliest date that it is factually 
ascertainable that the veteran's PTSD had increased in 
severity. 


CONCLUSION OF LAW

The proper effective date for the assignment of a 100 percent 
rating for PTSD is January 4, 2002.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.156(b), 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date earlier than January 
4, 2002, for the assignment of a 100 percent rating for PTSD.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the joint motion, the parties stipulated that prior to the 
Board's decision, VA had not complied with its duties under 
the VCAA.  Subsequently, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in July 2007, after 
its initial adjudication of the claim.  

With respect to the duty to assist, subsequent to the July 
2007 notice letter, the veteran submitted an Internet article 
pertaining to the events of his service, and the originating 
agency obtained duplicate copies of VA treatment records from 
1999; however, the veteran did not identify or submit any 
additional evidence pertinent to the effective date claim.  
The RO previously had obtained the veteran's service records 
and pertinent VA treatment records.  There is no indication 
that there exists any additional pertinent evidence that 
could be obtained.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
February 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the 
ascertainable increase occurs more than one year prior to the 
receipt of the claim, the date of receipt of the claim is the 
effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of § 20.1304(b)(1)), will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

Analysis

The veteran contends that an effective date earlier than 
January 4, 2002, is warranted for the assignment of a 100 
percent rating for PTSD.  Specifically, the veteran contends 
that the 100 percent rating should be effective August 2, 
1999.

Historically, by rating decision dated in January 1989, the 
RO granted service connection for PTSD and assigned a 30 
percent evaluation, effective March 13, 1987.  The veteran 
did not appeal the January 1989 rating decision.  

Thereafter, the veteran filed a claim for an increased rating 
for PTSD on August 2, 1999.  By rating decision dated in 
December 1999, the RO granted a 50 percent rating for PTSD, 
effective August 2, 1999.  The veteran was notified of the 
decision in January 2000.  The veteran filed a timely notice 
of disagreement in October 2000; and, in a May 2001 rating 
decision, the RO granted a 70 percent rating for the 
disability, effective August 2, 1999.  The veteran was 
notified of this decision by letter dated in May 2001.  In 
May 2001, the RO also issued a statement of the case on the 
issues of entitlement to an increased rating for PTSD and 
entitlement to an increased rating for hearing loss 
disability.  In June 2001, the veteran submitted an Appeal 
Status Election form indicating that the May 2001 rating 
action satisfied his appeal on all issues.  

Although the veteran now claims that he was confused and did 
not intend to withdraw the earlier appeal, the Board does not 
find this contention to be plausible.  His statement was 
submitted in response to a May 2001 letter from the RO 
informing him of the grant of a 70 percent rating from the 
date of receipt of his claim in August 1999.  This letter did 
not mention the other issue in appellate status at that time.  
Moreover, in June 2001, the veteran was maintaining 
substantially gainful employment and he acknowledged at the 
hearing before the undersigned that he submitted the Appeal 
Status Election form in June 2001 based upon the advice of 
his representative.  Thus, it is clear to the Board that the 
veteran intended to withdraw his appeal, he properly 
communicated that intent to the RO in writing,  and he now 
regrets doing so.  While the Board acknowledges the veteran's 
change of heart, as of June 13, 2001, the veteran's appeal 
ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) 
[when a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable].  

On January 31, 2002, the veteran filed a new claim for an 
increased rating for PTSD.  He stated that it was difficult 
to continue working because of his medical conditions.  On 
January 31, 2002, the veteran also filed a claim for total 
rating based on unemployability due to service-connected 
disabilities, in which he reported that he last worked full 
time on January 3, 2002, because he became too disabled to 
work at that time.  

In the January 2007 joint motion, the parties stipulated that 
the Board did not address why the January 2002 submission 
should not have been treated as a notice of disagreement with 
the May 2001 decision which granted a 70 percent rating from 
August 2, 1999.  A notice of disagreement is defined as a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2007).  Here, the January 31, 2002 letter did not 
express dissatisfaction or disagreement with any adjudicative 
determination or a desire to contest the result.  Indeed, it 
did not refer to any prior decision.  Rather, the letter 
informed the RO that the veteran's service-connected PTSD had 
increased in severity, and he was seeking a higher rating.  
It also indicated that he was seeking an additional benefit 
of a TDIU rating. 

It is clear that the January 31, 2002, letter did not 
constitute a notice of disagreement, but was phrased in 
language conforming to a claim for an increased rating and a 
TDIU.  While the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant.  Brannon v. 
West, 12 Vet. App. 32 (1998).

Along with these claims, the veteran submitted an interim 
summary, dated January 19, 2002, signed by a VA psychologist 
and a VA psychiatrist.  They opined that the veteran is 
incapable of engaging in gainful employment because of 
severe, chronic PTSD symptomatology.  The veteran's GAF score 
was noted to be 40, and he was noted to have episodic breaks 
in reality, major impairment in work, family and social 
relations, as well as chronic suicidal thoughts and episodic 
homicidal fantasies.  

The Board notes that the medical evidence does not document a 
significant change in the veteran's psychiatric symptoms from 
1999 to 2002; however, in the January 2002 report, the VA 
psychologist and VA psychiatrist opined that the veteran was 
unable to maintain substantially gainful employment due to 
PTSD.  In the March 2002 rating decision currently on appeal, 
the RO increased the rating for PTSD to 100 percent, 
effective January 4, 2002, the day following the date the 
veteran last worked.  In light of the January 2002 report and 
the veteran's statement indicating that he last worked on 
January 3, 2002, because he became totally disabled at that 
time, the Board believes that the RO correctly determined 
that it was factually ascertainable that the increase in 
disability occurred on January 4, 2002.  There is no 
contention or evidential basis for concluding that it was 
factually ascertainable at an earlier time that the increase 
in disability had occurred.  

In the joint motion, the parties stipulated that the Board 
did not address the January 2002 interim summary report in 
terms of 38 C.F.R. § 3.156(b) (2007), as evidence relating 
back to the August 1999 claim, c.f. Muehl v. West, 13 Vet. 
App. 159 (1999).  However, even conceding that this evidence 
relates back to the prior claim, the resulting effective date 
is not changed.  The effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date of the award is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  
Here, the veteran contends that the claim was received in 
August 1999, more than one year prior to the date entitlement 
arose.  The RO found that the date of receipt of the claim 
for increase is January 19, 2002, the date of the VA medical 
record documenting treatment and evaluation of the veteran 
for PTSD.  In either case, the effective date is determined 
by the date entitlement arose, which is January 4, 2002.  

Accordingly, this appeal must be denied.


ORDER

Entitlement to an effective date earlier than January 4, 
2002, for a 100 percent rating for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


